Citation Nr: 1418147	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-46 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The issue of bilateral knee strain is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran suffers from tinnitus and the Veteran's tinnitus is causally related to service. 

2.  The evidence of record shows that the Veteran suffers from a hearing loss disability in his left ear, and the Veteran's hearing loss is causally related to service. 


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this regard, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A. § 1110.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the current case, the Veteran asserted during an April 2010 VA examination that he has tinnitus which he alleges to have been present since before he was discharged from service.  The Veteran was separated from service in July 1967.  

With regard to the Veteran's testimony, the Board acknowledges that the Federal Circuit has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").  However, the Court has also held that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Tinnitus is a ringing in the ears, and is uniquely identifiable to the Veteran through his senses.  The Veteran is competent to report experiencing tinnitus, and this is confirmed in the April 2010 VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Veteran reported at an April 2010 VA audiology examination that he had been experiencing tinnitus since he was in the military.  The opinion as to a diagnosis of tinnitus, which, as something that can only be perceived by the senses of the Veteran, is, in fact, something on which the Veteran is competent to report.  See Barr at 303.  With respect to etiology, the Veteran has stated that the onset was before he got out of service.  While he has attributed this to noise exposure, the Board notes that he is not competent to make an opinion on etiology, as that is something that is "medical in nature" (which would require medical expertise).  See Jandreau at 492.  The Veteran further alleges that the tinnitus is constant in nature.  

The April 2010 examiner noted that the issue of service connection for tinnitus cannot be resolved without resorting to mere speculation.  The examiner then stated that it was not at least as likely as not that the Veteran's tinnitus was related to acoustic trauma sustained in service.  Essentially, the opinion was based on the fact that no assessment of tinnitus was present in the Veteran's service treatment records.  The examiner opined that a hearing impairment was acquired sometime after service - more likely as not due to recreational shooting activities although civilian occupational noise exposure could not be ruled out.  The examiner further stated that it is more likely as not for tinnitus to be a symptom of the hearing impairment acquired after service with onset of the symptom occurring with the onset of the hearing impairment.  This opinion is bare and conclusory, as the mere fact that symptoms were not documented in service is not, in itself, a sufficient supporting rationale nor is that the Veteran had some post-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304.

In any event, regardless of what was documented in service, the Veteran has reported that he first experienced tinnitus during active service.  As noted, he is competent to make such a diagnosis.  Further, there is nothing in the record which would cast doubt on the Veteran's credibility.  

Additionally, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Accordingly, in this case, there is competent and credible evidence indicating that current tinnitus first manifested in active service.  There is no evidence of any significant probative value against this contention, and thus, the claim is granted. 

Hearing Loss

The Veteran is also alleging that he has developed a left ear hearing loss disability due to his active military service.  Specifically, he has put forth the contention that the claimed disabilities are attributable to acoustic trauma allegedly experienced during his time of service.  

Criteria for service connection are outlined above.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013);  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2013).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's contentions regarding noise exposure are supported by the information contained in his DD Form 214.  The Veteran served as a cook.  The Veteran alleges that although he was a cook in an infantry battalion, it was an airborne battalion, he was required to maintain both parachute and weapons qualifications.  He was subjected to aircraft and helicopter engine noise, as well as firing various infantry small arms.  By the nature of his occupation during service, the Board concedes that the Veteran was exposed to acoustic trauma.  However, the Veteran's service treatment records show no complaints of, or treatment for, hearing loss.  

Post-service records include an April 2010 VA examination.  The Veteran reported to the examiner that he had acoustic trauma in service as noted above.  With regard to post-service acoustic trauma the Veteran reported to the examiner that he has worked as a truck driver, meter reader, and garage attendant.  The Veteran also reported recreational shooting associated with deer hunting during which the Veteran wore ear protection and using a lawnmower.  The Board notes that this post-service occupation and recreational activities would not subject him to significant acoustic trauma.  An audilogical examination was provided to the Veteran and pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 15, 15, 20, 40, and 65 decibels, respectively.  His speech recognition score was 88 percent in his left ear.  

Thus, the Veteran meets the criteria for a current hearing loss disability in his left ear.  The examination report rationale indicated normal to moderately severe sensorineural hearing loss in his left ear.  It is noted that these findings confirm that the Veteran currently has a hearing loss disability within the meaning of 38 CFR §3.385.  

However, with regard to etiology, the April 2010 examiner stated that it was not at least as likely as not that the Veteran's left ear hearing loss was related to acoustic trauma sustained in service.  The Board notes that the examiner gave an inadequate rationale for denying a link between the Veteran's service and his left ear hearing loss.  The examiner only stated that the service medical records show clinically normal puretone thresholds at discharge without signs or suggestion of an early noise induced hearing loss.  The examiner also noted that there was no significant threshold shift is found when the enlistment and discharge tests are compared.    

The Board finds that there is evidence both for and against the Veteran's claim.  On one hand, the Veteran is credible and the noise exposure he described appears consistent with the nature of his military duties.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

On the other hand, there aren't any complaints of hearing problems in service, and the VA examiner has opined that the Veteran's hearing loss is less likely than not caused by his military noise exposure.

Regarding this evidence, the Board notes that the April 2010 VA examination was flawed as it provided an inadequate rationale as described above.  Simply, the opinion is based primarily on a lack of documentation in the Veteran's service treatment records and there are no associated rationales supporting the reasons as to why the examiner did not feel the left ear hearing loss was related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's left ear hearing loss had onset in service or were caused or aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for left ear hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).




ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left ear hearing loss is granted. 


REMAND

There is currently insufficient evidence in the Veteran's claims file to make a decision on the Veteran's remaining claim. The Veteran contends that he has pain in his knees which range in severity from a stabbing pain (at worst) to a constant dull throb.  He alleges that the pain is more severe going up and down stairs or with any side to side flexion.  He said he had several hard impacts as a result of being a paratrooper but never complained.

The Veteran had a VA examination in April 2010.  The Veteran was diagnosed with a bilateral knee strain.  The Veteran reported lack of stamina, weakness, fatigue, and pain.  Regarding etiology, the examiner opined that he could not resolve this issue without resorting to mere speculation.  The examiner noted that there was no record of injury or treatment during service, and that the Veteran's knee disability might be due to an age related disability.  

This is an insufficient rationale.  The Veteran is entitled to a VA examination to determine whether or not his current bilateral knee disability was caused or aggravated by his service.  
  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50% chance probability or greater) that the Veteran's current disability diagnosis had causal origins in service as a result of the Veteran's service.  A rationale must accompany any conclusion reached in the examination report (a mere statement regarding the lack of contemporaneous documentation of injury or treatment during service is not a sufficient rationale).    

2. Following the above-directed development, re-adjudicate the Veteran's claim for service connection for a bilateral knee disability.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


